DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 8, filed 04/23/2021, with respect to the rejections of claims 2 and 7 under 35 U.S.C. 112 have been fully considered and are persuasive in view of the arguments that the claimed mechanical holder has basis in the originally filed “inner structural support”, as well as the amendment to claim 7.  The rejections of claims 2 and 7 under 35 U.S.C. 112 have been withdrawn. 
Furthermore, the prior art rejection of claim 1 is withdrawn in view of Applicant’s amendment which incorporates the allowable subject matter of cancelled claim 2 into claim 1. It is noted, however, that Applicant’s argument regarding independent claim 16 is not persuasive because, contrary to what is argued, the subject matter of now-cancelled claim 2 has not been adopted in claim 16 (Remarks pg. 8-9). 
Claim 1’s allowable subject matter recites, “a mechanical holder, separate from the housing and provided within the enclosure, the mechanical holder configured to secure the battery such that the battery is sandwiched between the second PCB and the first PCB”. The amended portion of claim 16 for which Applicant argues recites, “a mechanical holder, separate from the housing and provided within the enclosure, the mechanical holder configured to preserve the arrangement of the at least one battery layer and the plurality of PCBs within the enclosure”. Clearly, these highlighted portions differ from each other in that claim 16 does not include the allowable subject matter which requires the battery being sandwiched between the second and first PCBs, and instead claim 16 recites a generic limitation of preserving “the arrangement” of the at least one battery layer and plurality of PCBs. As such, this argument is not persuasive and the rejection of claim 16 has been maintained.
Notice to Applicant Regarding Claim Interpretation
The terms “for” and “adapted to” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khait et al. (US 2012/0149981) (hereinafter Khait) in view of Kostenich et al. (US 2014/0135609) (hereinafter Kostenich).
Regarding claim 16, Khait discloses an electronic device (Abstract; Fig. 13A-B), comprising: a housing including at least two portions mechanically interfacing with each other to form an enclosure, each of the at least two portions bounding the enclosure (Fig. 13, housing 1304 and light transparent window 1310 provide two portions which bound the enclosure of in-vivo device 1300 by mechanically interfacing near rightmost dotted line of area 1308), wherein a bottom portion of the at least two portions includes a distinct housing window that is sealed with a translucent material such that light originating within the enclosure can pass through the housing window (transparent light window 1310 comprises a bottom portion of device 1300); a plurality of printed circuit board (PCB) provided within the enclosure defined by the housing, each of the PCBs being separate and distinct PCBs and being communicatively coupled to each other (PCB 1340; Para. 114: “The MISP of in-vivo device 1300 may include PCB sections 1330, 1340, 1350, 1360, 1370, 1372, and 1374, and flexible PCB sections that connect these PCB sections”); optical sensor provided on one of the plurality of PCBs, that generate measurements via the sealed housing window (image sensor 1342); and at least one battery layer 
Khait does not disclose that the optical sensor is embodied as an optical array sensor. Kostenich, however, teaches ingestible imaging devices for inspecting the gastrointestinal tract (Abstract; Para. 3), while Khait suggests that in-vivo devices can be used for traversing and imaging the GI system (Para. 3). Kostenich further teaches that it is known in the art that the image-acquisition portion of cameras of such devices is a planar array of light sensitive sensors used for generating images of the GI tract that are subsequently inspected by a health care professional for evidence of GI abnormalities such as bleeding, polyps, cancers and lesions (Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Khait such that the optical sensor is an optical array sensor. Making this modification would be obvious in view of Kostenich’s teachings that use of optical array sensors in generating GI tract images is known in the art for generating images of the GI tract that are subsequently inspected by a health care professional for evidence of GI abnormalities such as bleeding, polyps, cancers and lesions (Para. 3). 
Finally, although Khait in view of Kostenich does not explicitly teach that the at least one battery layer is configured to electromagnetically shield adjacent PCBs within the plurality of PCBs, this functional limitation is being treated as an intended use of the battery positioning. The Examiner submits that since Khait’s battery is positioned in the same way as claimed by Applicant, it would be capable of producing the EMR blocking effect as claimed.
Regarding claim 19, Khait discloses at least one flexible PCB connector configured to form electrical connections between at least two PCBs in the plurality of PCBs (Para. 114: “The MISP of in-vivo device 1300 may include PCB sections 1330, 1340, 1350, 1360, 1370, 1372, and 1374, and flexible PCB sections that connect these PCB sections”).
Regarding claim 20, Khait does not explicitly disclose that the PCBs or battery layers are rigid, flexible, or any combination thereof. The Examiner respectfully submits that, by definition, PCBs and batteries must either be rigid or flexible and thus Khait’s PCBs and batteries inherently meet this limitation.
Regarding claim 22, modified Khait teaches the optical array sensors are positioned proximate to the housing window of the bottom portion such that a distance between the optical sensors and the housing window is less than a distance between the optical sensors and a top portion of the at least two portions of the housing (Khait - leftmost portion of housing 1304 is considered as top portion, positioning of image sensor 1342 near window 1310 provides such configuration), and wherein one of the plurality of PCBs is positioned between the top portion of the housing and the optical sensors (PCB 1350 is positioned between leftmost portion of housing 1304 and image sensor 1342)
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khait in view of Kostenich, further in view of Strong et al. (US 2018/0287115) (hereinafter Strong).
Regarding claim 17, Khait discloses the device of claim 16, wherein the at least one battery layer are two or more battery layers (Fig. 13A, batteries 1380,1382). Khait does not disclose, however that the at least one battery layers are connected in (i) a series configuration, (ii) a parallel configuration, or (iii) a combination of both (i) and (ii).
Strong, however, teaches embedded formation of wearable and flexible batteries (Abstract). Strong also teaches that, “connecting the battery cells in parallel may, for example, increase a current supply capacity of the battery cell combination” (Para. [0059], last sentence). Taking this teaching into 
Regarding claim 18, Husheer does not disclose that, wherein for a respective one of the at least one battery layers with two or more batteries, the two or more batteries are connected in (i) a series configuration, (ii) a parallel configuration, or (iii) a combination of both (i) and (ii). Similarly to the rationale for rejection of claim 17 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Khait so that, wherein for a respective one of the battery layers with two or more batteries, the two or more batteries are connected in a parallel configuration in order to increase a current supply capacity of the battery cell combination, as taught by Strong.
Allowable Subject Matter
Claims 1, 3-15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
 In the closest prior art, Khait does not disclose that the mechanical holder is configured to secure the battery such that the battery is sandwiched between the second PCB and the first PCB. Instead, the mechanical holder 1354 secures the battery 1380 sandwiched between the holder 1354 and battery 1382, and the battery 1382 sandwiched between the battery 1380 and ASIC 1344. Seeing that the prior art does not teach, suggest, or motivate such elements of the claimed invention, such elements are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Husheer (US 2017/0311812) discloses a battery thermal mass within a device for measuring body temperature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, July 15, 2021